DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 12th of July of 2022. The amendments in the filed response have been entered. 
Claims 1, 2, 14 and 15 have been amended. 
Claims 1-15 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (WO 2016161073, hereinafter “Fay”), in view of Melika (US 2016/0350728, hereinafter “Melika”).
Regarding Claim 1, Fay teaches 
broadcasting, to nodes of a blockchain network, a first deposit transaction (interpreted as part of the first order: “When both orders are submitted and transferred to the escrow wallet (e.g., by appropriately formulated blockchain transactions)” See Fay in [0077]),
the first deposit transaction configured to allow a first digital asset to be unlocked after a defined period of time through generation of a signature that is valid for a first public key and to be unlocked at any time through generation of a signature that is valid for a second public key (interpreted as descriptive information: "either trading party has failed to transfer the agreed to assets in an agreed upon timeframe" See Fay in [0059]; also interpreted as the keys of the “escrow wallet”);
before expiration of the defined period of time, broadcasting to the blockchain network a first funding transaction (non-functional timeframe, merely describing an instance to execute another transaction, interpreting this as part of a second transaction unrelated to the first transaction: “When both orders are submitted and transferred to the escrow wallet (e.g., by appropriately formulated blockchain transactions)” See Fay in [0077]) 
that encumbers a second digital asset with the first public key, the second public key and a third public key such that the encumbrance of the second digital asset may be removed in one of two ways, wherein the two ways comprise: a first way wherein the encumbrance is removed if both a signature valid for the first public key and a signature valid for the third public key is provided; and a second way wherein a signature valid for the second public key is provided (non-functional language that is describing the purpose of the keys without tying the functional elements of the deposit transaction to the funding transaction; interpreting the description as for the deposit transaction: “a generated blockchain transaction may require a threshold number of keys from a total number of possible keys to unlock a blockchain transaction (e.g., to spend the outputs of that transaction). For example, 4 different keys may be used unlock a transaction and the transaction may be unlocked by 2 or more of the 4 required keys” See in [0076]); and
after expiration of the defined period of time, broadcasting a transaction unlocking the first digital asset with a signature that is valid for the first public key (“if the exchange computer system determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system may issue a data instruction to the blockchain that revokes any partial or failed transaction in step, which then returns the assets to their original owners" See Fay in [0059]).
The limitation such that the encumbrance of the second digital asset may be removed by in one of two ways, wherein the two ways comprise: a first way wherein the encumbrance is removed if both a signature valid for the first public key and a signature valid for the third public key is provided; and a second way wherein a signature valid for the second public key is provided is reciting an action that may never take place, a function of another element outside of the claimed invention. Thus, the interpretation of the amended elements is non-functional. Since Fay does teach the use of multiple keys, the art teaches the limitation (See Fay in [0076]-[0077]). 
Fay does not explicitly teach the procedure of a deposit transaction as part of a payment transaction. 
However, Melika does teach a distribution of a payment transaction (“In step 408, two out of three signatures would be needed to complete the transfer or cancel the transaction. Examples of the pairs are: the owner and recipient, the owner and escrow, or recipient and escrow are enabled complete or cancel the transaction. If the owner does not release the title, the recipient has recourse by contacting the escrow. Also, in step 410, if recipient does not make the payment, then the owner and escrow are enabled to cancel the transaction. Lastly, both owner and recipient are enabled to mutually cancel the transaction without involving escrow. … In step 412, In a one-sided escrow, once the recipient makes the payment, the owner releases the title and the bank will perfect title completely to the recipient. In two-sided escrow there is an option to provide the escrow with the owner and recipient signature keys and the terms of the escrow. Once the terms have been met, the escrow will automatically sign the transaction and perform the transfer.” See Melika in [0044]-[0045]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Fay to include “a payment transaction”, as taught by Melika, to further include actions of a transaction outside of the blockchain that would be protected by the use of the blockchain system, including account information and personal information.
Fay does not expressly teach a defined period of time, where the distribution of the transactions occur.   
However, Melika does teach transmitting the transaction locked for a specified time (“In step 402, the asset owner initiates a transfer using the key provided, and indicates the need for an escrow option. In some embodiments this is a one sided escrow transaction. A one-sided escrow transaction locks the asset until a certain time has elapsed without a confirmed transaction, or the transaction is processed.” See Melika in [0039]; “The dust amount is transferred in to the transaction and to the transaction an encoded hash is applied such that with the hash key, this transaction will always show proof of the existence of the encoded information recorded at the time of this issuance transaction 52A.” See Melika in [0050]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include the teachings of Fay to “timelapse for unlocking actions”, as taught by Melika, because providing a timeframe would prevent untimely fraudulent actions with the unlocking transaction.
Regarding Claims 14 and 15, the claims appear to recite a method of claim 1. Claim 14 recites the method from executable instructions stored in a non-transitory computer readable medium and a processor configured to perform the computer-implemented method of claim 1. Claim 15 recites an electronic device comprised of an interface, a processor coupled to the interface, and a memory coupled to the processor, storing instructions that when executed by the processor will perform the computer-implemented method of claim 1. The claims will be interpreted to recite similar limitations of the method of claim 1 and are thus rejected for being obvious over the prior art of Fay, in view of Melika.
Regarding Claim 2, Fay, in view of Melika, teaches the limitations of claim 1. Fay, in view of Melika, further teaches prior to broadcasting the first funding transaction: detecting confirmation of a second deposit transaction on the blockchain network, the second deposit transaction configured to allow a further digital asset to be unlocked after a defined period of time through generation of a signature that is valid for the third public key and to be unlocked at any time through generation of a signature that is valid for the second public key (“In step 238, the exchange computer system 100 performs a validation process on the order indicated in the received electronic data message. In some embodiments, this includes the exchange computer system 100 checking that the trading party for the order is associated with the items that the order is offering to trade. For example, if the order indicates that 100 shares of AAPL should be sold, then the exchange computing system 100 will query the blockchain system 214 to ensure that the trading party associated with the order owns (or has access to) 100 shares of AAPL. In other words, the exchange computer system 100 may automatically determine if there an unspent transaction (or multiple transactions) on the blockchain that the trading party (or its walletlDs) is associated with that meets or exceeds the 100 shares of AAPL. In connection with step 238, if this validation process fails (e.g., the trading party does not own 100 shares of AAPL), then the submitted order is rejected and a corresponding message is sent to computing device A 120A in step 240. … In certain example embodiments, the validation process of step 238 may alternatively or additionally include validations related to the particular asset. For example, the validation process may determine if the asset is one traded on the exchange computer system 100. The validation process may determine if the quantity or the price associated with the order or trade request is a valid value. In certain examples, the validations (e.g., the minimum/maximum price or quantity) may be based on the particular type of the asset which the order seeks to trade.” See Fay in [0040]-[0041]).
Regarding Claim 3, Fay, in view of Melika, teaches the limitations of claim 2. Fay, in view of Melika, further teaches wherein broadcasting to the blockchain network the first funding transaction is performed automatically in response to detecting confirmation of the second deposit transaction (interpreting the limitation as not further limiting the parent claim where it is clearly reciting a computer implemented method: “In step 260, the transactions submitted by computing device A 120A and computing device B 120B are "mined" by individual nodes that make up the blockchain computer system 214 to validate the submitted transactions and are eventually written to the blockchain 116 (e.g., the public or private ledger). Generally, once a blockchain transaction is submitted for verification it is received by one or more of the computer nodes (e.g., individual computers that may each correspond to the architecture shown in Fig. 5) within the blockchain computer system 214. Once received by a node, that node will propagate the blockchain transaction to other nodes within the blockchain computer system. Each node then performs a mining process on the transaction (or a group of transactions called "blocks").” See Fay in [0055]).
Regarding Claim 4, Fay, in view of Melika, teaches the limitations of claim 2. Fay, in view of Melika, further teaches wherein the first deposit transaction includes metadata specifying an amount of funding to be provided in the first funding transaction and a second funding transaction and wherein the second deposit transaction includes metadata specifying the amount of funding to be provided in the first funding transaction and the second funding transaction (“The order may also include the amount that is to be transacted, specific handling instructions for the order (e.g., a limit order, a market order, etc .), an amount of asset(s) the trading party wishes in return (this could include another type of asset, e.g., 10 shares of stock A for 10 shares of stock B, money such $10, an amount of crypto- currency, or other tradable items).” See Fay in [0039]; “In an illustrative example, the details of an automobile title are hashed and the hash is submitted as additionally representing a transaction for a nominal amount. That transaction is inserted into a public ledger 43 at a specific time. Thus one with the a codec or a has key to decode the hash would know that at the given time, the automobile title was held by a party able to decode the hash. This is an encoded transaction.” See Melika in [0018]).
Regarding Claim 5, Fay, in view of Melika, teaches the limitations of claim 4. Fay, in view of Melika, further teaches prior to broadcasting the first funding transaction: verifying that the second deposit transaction specifies an expected amount of funding to be provided in the first funding transaction and the second funding transaction (See Fay in [0040]-[0041]).
Regarding Claim 6, Fay, in view of Melika, teaches the limitations of claim 1. Fay, in view of Melika, further teaches wherein the second public key is associated with a group of nodes operating under a threshold signature scheme (“Application software 26 further provides an encryption scheme with a cryptocurrency operated on a public ledger 43. Cryptocurrencies are controlled through a distributed consensus network maintaining a cryptographically verifiable ledger 43 utilizing a proof process to enforce a chronological order amongst logistic transaction records in the cryptographically verifiable ledger 43. A proof process is one that is some combination of proof-of-work, proof-of-stake, Byzantine agreement, Tendermint, Stellar Consensus Protocol, and/or other suitable proof methods known in the art. The proof process may have components of only one or a mixture of two or more.” See Melika in [0014]; “In some embodiments, multiple private keys are used. Using a multi signature transaction (e.g. 2 of 3 keys) where the owner's key is at least associated with one of the three keys, the transaction is signed and validated on the public ledger. The other keys are held by the application software, an escrow service, the bank, or the recipient in the transaction.” See Melika in [0035]).
Regarding Claim 7, Fay, in view of Melika, teaches the limitations of claim 1. Fay, in view of Melika, further teaches broadcasting a first encapsulated commitment transaction, the first encapsulated commitment transaction including a commitment transaction as metadata, the commitment transaction being signed using a first private key corresponding to the first public key (“In step 208, the application software creates an electronic title and adds the title to the customer's digital wallet through an encrypted transaction or an encrypted amount. The bank vault has the title in benefit of the customer and the customer is enabled to prove ownership of an asset through access of the application software on a web enabled device (such as a smartphone). In step 210, the application software decodes the encrypted data on the public ledger, and then forwards decrypted data (over a secure channel) to the user interface of the customer's web enabled device for viewing.” See Melika in [0029]).
Regarding Claim 8, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches wherein the first encapsulated commitment transaction is broadcast before expiration of the defined period of time (interpreting the limitation as not further limiting the parent claim where it is clearly reciting a computer implemented method: “In step 304, the record of the transfer occurs with an encrypted transaction of crypto currency. Using a public and private key from at least a digital wallet associated where the paper title is encoded, the application software builds a transaction to propagate through the distributed consensus network. The nature of this transaction varies between embodiments.” See Melika in [0033]).
Regarding Claim 9, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches prior to broadcasting the first encapsulated commitment transaction: detecting confirmation of a second funding transaction on the blockchain network, the second funding transaction encumbering a further digital asset with the first public key, the second public key and the third public key such that the encumbrance of the further digital asset may be removed by: 1) both the signature valid for the first public key and a signature valid for the third public key; or 2) the signature valid for the second public key (these limitations do not further limit independent claim 1, as the limitations are recited in the independent claim as recited herein; the limitations shown in the independent claim are determined as non-functional, and thus these limitations are also found to be non-functional; interpreting the detection is at the point of reception of a request: “At step 230, the trading party A's computing device 120A sends a request (e.g., that is carried in an electronic data message) to the electronic exchange computing system 100 to create a new wallet for a corresponding trading party account. A trading party (as opposed to the device used by the trading party) can represent a user (e.g., a person), organization (e.g., a corporation), or other entity that is assigned an account (a trading party account) for electronically interacting with the electronic exchange computer system 100. In certain example embodiments, step 230 may be an internal API call within the exchange computer system 100 (e.g., that is triggered based on a request from a user device controlled by a user).” See Fay in [0034]).
Regarding Claim 10, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches wherein the first encapsulated commitment transaction is for nominal digital assets (“In certain example embodiments, the transactions on the blockchain 116 may include so-called "colored-coins." Colored coins are added on top of a traditional blockchain transaction and are used to identify additional digital data, which may in turn be associated with a tradable asset (e.g., a digital representation thereof). The mapping between a colored coin and additional information regarding the tradable asset may be stored in database 118 of exchange computer system 100. Tradable assets can include securities or other types of tradable goods or financial products. In certain instances, tradable assets can also include digital (Bitcoin) and real currency (e.g., U.S. dollars).” See Fay in [0025]).
Regarding Claim 11, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches detecting confirmation of a second encapsulated commitment transaction broadcast by a node associated with the third public key, the second encapsulated commitment transaction including a further commitment transaction as metadata, the further commitment transaction being signed using a third private key corresponding to the third public key (See Fay in [0034]).
Regarding Claim 12, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches broadcasting the further commitment transaction to nodes of the blockchain network (interpreted as duplication of process, where the distribution of a first encapsulated commitment is the same for a second encapsulated commitment: See Melika in [0029]).
Regarding Claim 13, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches exchanging one or more further commitment transactions directly with a node associated with the third public key (“When a match is identified between two (or more) orders, the exchange generates new blockchain identifiers to facilitate the blockchain transactions that will be generated. These identifiers are used by the respective clients associated with the matched orders to generate and submit blockchain transactions to a blockchain for verification thereon. Meanwhile the exchange monitors the blockchain to determine when both transactions have been verified by the blockchain (e.g., incorporated/included into one or more verified blocks of the blockchain).” See Fay in [0018]).

Response to Arguments
Applicant’s arguments, filed 12th of July of 2022, with respect to the rejections under 35 USC 101 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claim 14 stands rejected under 35 U.S.C. § 101 as being non-statutory computer readable storage medium, which can cover forms of non-transitory tangible media and transitory propagating signals per se. Office Action at 2-3.
With respect to Claim 14, this claim has been amended to recite “A non-transitory computer…” Basis for this amendment can be found in page 7 (lines 25-30) of the application as filed.
In response: In view of the amendment to claim 14, the rejection under 101 is overcome, and thus the rejection has been withdrawn.

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1-15 stand rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over FAY in view of MELIKA.
With regard to rejections under 35 U.S.C. § 103, the Examiner must provide evidence that, as a whole, shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not. M.P.E.P. § 2142. Accordingly, "the key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious." M.P.E.P. § 2142; see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 U.S.P.Q. 2d 1385, 1395-97 (2007). 
Claim 1 is amended to recite, in part, "... the second digital asset may be removed in one of two ways, wherein the two ways comprise: a first way wherein the encumbrance is removed if a signature valid for the first public key and a signature valid for the third public key is provided; and a second way wherein a signature valid for the second public key is provided 
Basis for the amendment can be found in page 20 (lines 17-20) of the application as filed.
The Examiner has alleged that Claim 1 is obvious in view of a combination of FAY and MELIKA. It is submitted that amended Claim 1 is novel and nonobvious over the cited prior art.
Specifically, the Examiner has alleged the feature " ... the encumbrance of the second digital asset ... the second public key ... " is disclosed by paragraph [0076] of FAY. Office Action at 6. This feature has now been amended.
Specifically, paragraph [0076] does not disclose " ... such that the encumbrance of the second digital asset may be removed in one of two ways, wherein the two ways comprise: a first way wherein the encumbrance is removed if a signature valid for the first public key and a signature valid for the third public key is provided; and a second way wherein a signature valid for the second public key is provided ... ," as recited by amended claim 1.
Paragraph [0076] of FAY discloses a multi-signature feature that would allow the exchange computer system to "break" a trade if a party failed to deliver. This can be achieved by providing a blockchain transaction, which requires two different keys to show ownership (presumably the Examiner interprets this as ownership of a digital asset), and those keys may be keys corresponding to B and a third party. Id.
However, amended Claim 1 recites that the encumbrance can be removed in two ways whereas paragraph [0076] only describes a single way, i.e. by providing keys from B and a third party. Specifically, the first way is by providing signatures for a first key and a third key, and the second way is by providing a second public key. They can both be used to remove the encumbrance. That is to say, paragraph [0076] only describes a single possibility to retain the ownership of a digital asset, whereas amended Claim 1 recites two distinct possible ways by which the encumbrance of a digital asset may be released.
Therefore, the subject matter of amended Claim 1 1s further novel over FAY than initially acknowledged.
In response: As disclosed in the rejection, the amendments in claim 1, as argued, recite non-functional elements and are further recited to be executed outside of the claimed invention. It is unclear if the executed device is a node in the blockchain or an outside entity. 
The amendment does not change the interpretation of the claims in view of Fay and Melika. As argued: “Paragraph [0076] of FAY discloses a multi-signature feature that would allow the exchange computer system to "break" a trade if a party failed to deliver. This can be achieved by providing a blockchain transaction, which requires two different keys to show ownership (presumably the Examiner interprets this as ownership of a digital asset), and those keys may be keys corresponding to B and a third party.” Under the broadest interpretation, the recitation of a multi signature function that may never be executed is taught by the art. 
The Applicant further argues: Turning now to nonobviousness, FAY does not address the problem of removing the possibility of cryptographically stranded digital assets. FAY does not even contemplate that a single key, rather than a combination of keys, could be used to prevent the cryptographic stranding of a digital asset. This is not what is claimed by Claim 1 where both the first and second digital assets can be unencumbered by providing a second public key.
MELIKA does not address this deficiency as it does not disclose a transaction.
Therefore, the disclosures of FAY and MELIKA would not lead the skilled artisan to the subject matter of amended Claim 1. Therefore, the subject matter of amended Claim 1 is novel and nonobvious over FAY and MELIKA.
In response: It has been shown in the rejection above that the amendment is non-functional and under the broadest reasonable interpretation the art of Fay does teach the amended limitations. Since the amendments to claim 1 are carried over to claims 14 and 15, as well as to the dependent claims, it is concluded the claims remain rejected over the prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685